Case 9:19-cv-81160-RS Document 167-1 Entered on FLSD Docket 02/20/2020 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


   APPLE, INC.,
                                                       Civil Action No. 19-cv-81160
           Plaintiff,
                                                       Jury Trial Demanded
           v.

   CORELLIUM, LLC

           Defendants.


                      ORDER GRANTING MOTION TO APPEAR
             PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
            ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

          THIS CAUSE having come before the Court on the Motion to Appear Pro Hac Vice for Yi

  Wen Wu, Consent to Designation, and Request to Electronically Receive Notices of Electronic

  Filing (the “Motion”), pursuant to the Rules Governing the Admission, Practice, Peer Review, and

  Discipline of Attorneys in the United States District Court for the Southern District of Florida and

  Section 2B of the CM/ECF Administrative Procedures. This Court having considered the motion

  and all other relevant factors, it is hereby

          ORDERED AND ADJUDGED that:

          The Motion is GRANTED. Yi Wen Wu, may appear and participate in this action on behalf

  of Defendant Corellium, LLC. The Clerk shall provide electronic notification of all electronic

  filings to Yi Wen Wu, at wwu@piercebainbridge.com.

          DONE AND ORDERED in Chambers at Ft. Lauderdale, Florida, this             day of February,

  2020.


                                                                      RODNEY SMITH
                                                                      United States District Judge


  Copies furnished to: All Counsel of Record
